572 So.2d 1321 (1990)
John Rufus JACKSON
v.
STATE.
CR 89-1273.
Court of Criminal Appeals of Alabama.
November 16, 1990.
*1322 John Rufus Jackson, pro se.
Don Siegelman, Atty. Gen., and P. David Bjurberg, Asst. Atty. Gen., for appellee.
TAYLOR, Presiding Judge.
The appellant, John Rufus Jackson, appeals from the summary denial of his petition filed under Rule 20, A.R.Crim.P.Temp. The appellant alleged in his petition that he was denied equal protection in that he was sentenced as a repeat offender, and, he says, his plea was not knowingly and voluntarily made and his trial counsel was ineffective. The State of Alabama has asked this court to remand this case to the Circuit Court for Jefferson County, because that court made no findings of fact as required by Rule 20.9(d), A.R.Crim.P. Temp. It further asks that a transcript of the evidentiary hearing be furnished to it.
After reviewing the record, we agree with the State. This case is remanded to the Circuit Court for Jefferson County so that the trial court can make "written findings of fact relating to each material issue of fact presented." See Rule 20.9(d). A copy of those findings, along with said documentation, including a transcript of the evidentiary hearing, is to be filed with this court no later than 90 days from release of this decision.
REMANDED WITH DIRECTIONS.
All the Judges concur.